It is hereby ordered that the judgment so appealed from is reversed as a matter of discretion in the interest of justice, the conviction is vacated, defendant is adjudicated a youthful offender, and the matter is remitted to Oneida County Court for sentencing.
Same memorandum as in People v Thomas R.O. ([appeal No. 1] 136 AD3d 1400 [2016]).
All concur except Carni and DeJoseph, JJ., who dissent and vote to affirm in accordance with the same dissenting memorandum as in People v Thomas R.O. ([appeal No. 1] 136 AD3d 1400 [2016]).
Present — Whalen, P.J., Peradotto, Carni, Lindley and DeJoseph, JJ.